JUSTICE GRAY,
dissenting.
¶42 I respectfully dissent from the Court’s opinion on issue 1, which relates to whether the Ford Escort was an “after acquired vehicle” pursuant to the Fitzpatrick policy. I would conclude that the vehicle was not an “after acquired vehicle” and, on that basis, decline to address issue 2, which involves whether the two Mountain West policies can be stacked.
¶43 Briefly stated, my disagreement with the Court’s decision stems from its total failure to recognize the purpose of “after acquired vehicle” provisions in automobile insurance policies. That purpose, which we previously have recognized, is to broaden the coverage available under an existing automobile insurance policy to provide protection at the earliest possible time needed by the insured. See Federated Mut. Ins. Co. v. Anderson (1996), 277 Mont. 134, 141, 920 P.2d 97, 102 (citation omitted).
*506¶44 Taking that purpose together with the plain language of the Fitzpatrick policy at issue here, it is clear that the Ford Escort is not an “after acquired vehicle” because coverage was not sought on the newly acquired vehicle under the Fitzpatrick policy. In other words, under any logical and common sense reading of the provision at issue, the Fort Escort is not an insured vehicle because Fitzpatrick did not ask Mountain West to insure it under her existing policy during the policy period or within 30 days of its acquisition. Nor did she pay any premium to insure it under that policy. How acquiring — and paying for — separate insurance for the Ford Escort under Policy No. 2 can result in coverage for the vehicle under Policy No. 1, with no premium having been paid for that coverage, defies imagination, not to mention legal principles.
¶45 I would affirm the District Court on issue 1 and decline to address issue 2.1 dissent from the Court’s failure to do so.